Name: Commission Regulation (EC) No 1730/98 of 4 August 1998 on the sale at a price fixed in advance of unprocessed dried figs from the 1997 harvest, held by the Greek storage agency, to distilleries and the animal feed industry
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  food technology;  foodstuff;  plant product;  Europe
 Date Published: nan

 Avis juridique important|31998R1730Commission Regulation (EC) No 1730/98 of 4 August 1998 on the sale at a price fixed in advance of unprocessed dried figs from the 1997 harvest, held by the Greek storage agency, to distilleries and the animal feed industry Official Journal L 217 , 05/08/1998 P. 0005 - 0006COMMISSION REGULATION (EC) No 1730/98 of 4 August 1998 on the sale at a price fixed in advance of unprocessed dried figs from the 1997 harvest, held by the Greek storage agency, to distilleries and the animal feed industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in processed fruit and vegetable products (1), as amended by Regulation (EC) No 2199/97 (2) and in particular Article 9(8) thereof,Whereas the second subparagraph of Article 9(3) of Regulation (EC) No 2201/96 states that where products cannot be disposed of on normal terms, special measures may be taken; whereas approximately 111 tonnes of unprocessed dried figs held by the Greek storage agency cannot be sold on normal terms as they are no longer fit for human consumption; whereas they must be sold for specific uses within the meaning of Article 6(2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (3), as last amended by Regulation (EC) No 1437/97 (4);Whereas there are currently outlets for unprocessed dried figs unfit for human consumption in the distillation and animal feed sectors; whereas the products held by the storage agencies should be sold for these two uses; whereas in view of the small amount for sale and the special characteristics of the markets for which it is intended, sale at prices fixed in advance is most appropriate;Whereas the appropriate selling price is the same for both intended uses, given that the terms of access to the two markets are similar; whereas the special security referred to in the second subparagraph of Article 9(3) of Regulation (EC) No 2201/96 should be fixed on the basis of the difference between the normal market price for dried figs and the selling price fixed by this Regulation;Whereas Commission Regulation (EEC) No 1707/85 of 21 June 1985 on the sale of unprocessed dried figs by storage agencies for the manufacture of alcohol (5) lays down the detailed rules for the sale of unprocessed dried figs to distilleries; whereas, in the case of dried figs intended for animal feed, to facilitate checks that they were used for the intended purpose, it is necessary to stipulate the end product to be made and the deadline for its manufacture and to require a commitment on the part of the manufacturer to use the products in question in the manufacture of animal feed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. The Greek storage agency shall undertake the sale of the unprocessed dried figs it holds from the 1997 harvest to distilleries and the animal feed industry, in accordance with Title III of Regulation (EEC) No 626/85 and this Regulation, at a price fixed at ECU 4 per 100 kilograms net.2. The special security referred to in the second subparagraph of Article 9(3) of Regulation (EC) No 2201/96 is set at ECU 15 per 100 kilograms net.Article 2 1. Purchase applications shall be submitted to the Greek storage agency Sykiki, at the head office of Idagep, Acharnon Street 241, Athens, Greece, for products held by that agency.2. Information on the quantities and places where the products are stored may be obtained from the Greek storage agency Sykiki, Kritis Street 13, Kalamata, Greece.Article 3 Regulation (EEC) No 1707/85 shall apply to the sale of unprocessed dried figs to distilleries.Article 4 1. Unprocessed dried figs sold to the animal feed industry shall be used for the manufacture of products falling within CN code 2309.2. Manufacture must be completed at the latest 90 days after the date the purchase application referred to in Article 8(2) of Regulation (EEC) No 626/85 is accepted.3. The purchase application shall contain, in addition to the information referred to in Article 7(2) of Regulation (EEC) No 626/85, a declaration by the applicant undertaking to use the dried figs for the manufacture of the products referred to in paragraph 1.Article 5 The Member States shall carry out physical and documentary checks to ensure that the products sold pursuant to this Regulation are used for the purposes intended.Article 6 The Member States shall take the necessary measures to ensure equal access by the industries concerned to the amounts placed on sale.Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 August 1998.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 29.(2) OJ L 303, 6. 11. 1997, p. 1.(3) OJ L 72, 13. 3. 1985, p. 7.(4) OJ L 196, 24. 7. 1997, p. 62.(5) OJ L 163, 22. 6. 1985, p. 38.